Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claim(s) 1, 2, 3, 6, 12, 14, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Tichell Fortea (US 20130341942 A1).
Regarding Claim 1, Tichell Fortea discloses:
a robotic end effector (Fig. 1), comprising:
a lateral member (4 & 5 & 6) configured to be coupled to a robotic arm [0036 & 0037];
a passive side member (3) coupled substantially rigidly to the lateral member at a first distal end (Fig. 1 & Fig. 2 & Fig. 3) and configured to engage mechanically with a first recess on a first side of an object to be grasped (Fig. 1 & Fig. 2 & Fig. 3 & Fig. 5 & Fig. 8); and
an active side member (7) coupled to the lateral member at a second distal end opposite the first distal end (Fig. 1 & Fig. 2 & Fig. 3) and configured to engage mechanically with a second recess on a second side of the object to be grasped, the second side being opposite the first side of the object to be grasped (Fig. 8) [0019 & 0039];
wherein:
the passive side member comprises a passive-side structure that is configured to be inserted into the first recess (Fig. 1 & Fig. 2 & Fig. 3 & Fig. 5 & Fig. 8) [0019 & 0039];
the active side member comprises an active-side structure that is configured to be inserted into the second recess (Fig. 1 & Fig. 2 & Fig. 3 & Fig. 5 & Fig. 8) [0019 & 0039]; and
a first profile of the passive-side structure is different from a second profile of the active-side structure, wherein the second profile of the active-side structure has a steeper curvature than the first profile of the passive-side structure (Fig. 1 & Fig. 2 & Fig. 3 & Fig. 5 & Fig. 8) [0019 & 0039].
Regarding Claim 2, Tichell Fortea discloses: 
the second profile of the active-side structure is longer than the first profile of the passive-side structure (Fig. 1 & Fig. 2).
Regarding Claim 3, Tichell Fortea discloses: 
the second profile of the active-side structure is at least 30% longer than the first profile of the passive-side structure (Fig. 1 & Fig. 2).
Regarding Claim 6, Tichell Fortea discloses: 
the passive side member is fixed relative to the lateral member (Fig. 1 & Fig. 2);
the active side member is movable with respect to the lateral member (Fig. 1 & Fig. 2) [abstract & 0028 & 0033 & 0034 & 0036 & 0037 & 0038 & 0039 & 0040];
the active side member is configured to move between an open position and a closed position via robotic control (Fig. 1 & Fig. 2) [abstract & 0028 & 0033 & 0034 & 0036 & 0037 & 0038 & 0039 & 0040]; and
the open position is between 30 and 50 degrees from a normal vector relative to the lateral member (Fig. 1 & Fig. 2)
Regarding Claim 12, Tichell Fortea discloses: 
the passive-side structure comprises a first protrusion that is comprised in, or attached to, the passive side member (Fig. 1 & Fig. 2 & Fig. 3 & Fig. 5 & Fig. 8) [0019 & 0039]; and
the active-side structure comprises a second protrusion that is comprised in, or attached to, the active side member (Fig. 1 & Fig. 2 & Fig. 3 & Fig. 5 & Fig. 8) [0019 & 0039].
Regarding Claim 14, Tichell Fortea teaches: 
the first protrusion comprises a first thumb structure configured to be inserted into the first structure (Fig. 1 & Fig. 2 & Fig. 3 & Fig. 5 & Fig. 8) [0019 & 0039];
the second protrusion comprises a second thumb structure configured to be inserted into the first structure (Fig. 1 & Fig. 2 & Fig. 3 & Fig. 5 & Fig. 8) [0019 & 0039]; and
a size and/or shape of the first thumb structure and the second thumb structure are different (Fig. 1 & Fig. 2 & Fig. 3 & Fig. 5 & Fig. 8) [0019 & 0039].
Regarding Claim 15, Tichell Fortea discloses: 
the active side member comprises:
a guide structure comprising a profile that guides a first object of the one or more objects to be grasped to a position at which the active-side structure engages a hole, a recess, or a handle comprised in the first object (Fig. 1 & Fig. 2 & Fig. 3 & Fig. 5 & Fig. 8) [0019 & 0039] [tapered profile of active side structure and tapered complementary profile of the recess].
Regarding Claim 20, Tichell Fortea discloses:
the passive-side structure is configured to be inserted into the first recess in a direction that is substantially perpendicular to a first surface of the first side of the object; and the active-side structure is configured to be inserted into the second recess in a direction that is substantially perpendicular to a second surface of the second side of the object. (Fig. 1 & Fig. 2 & Fig. 3 & Fig. 5 & Fig. 8) [0019 & 0039].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7-11, 13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tichell Fortea (US 20030120387 A1).
Regarding Claim 5, Tichell Fortea does not teach:
the active side member comprises one or more sensors that are used to detect whether the active-side structure is engaged with a hole, a recess, or a handle comprised in the object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide one or more sensors associated with the active side member to detect whether the active-side structure is engaged with a hole, recess, or handle comprised in the object in order to monitor the engagement position of the active side member in order to prevent damage to the object to be transported due to improper engagement since the Examiner takes OFFICIAL NOTICE that position sensors for gripping members utilized to monitor the proper engagement of the gripping member with the gripped object were well known in the art before the effective filing date of the claimed invention.
Regarding Claim 7, Tichell Fortea teaches: 
operating the end effector in connection with an operation to pick one or more objects from a source stack, including placing the active side member in the open position [0003 & 0004 & 0005 & 0006 & 0007 & 0008 & 0009 & 0010 & 0011].
Tichell Fortea does not teach: 
a processor in communication with the end effector is configured to operate the end effector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a processor in communication with the end effector configured to operate the end effector in order to reduce input required by an operator for a repetitive task thereby reducing the opportunity for human error in the operation of the end effector since the Examiner takes OFFICIAL NOTICE that processors for performing routing actions by grippers in the operation of a task to be completed by a gripper were well known in the art before the effective filing date of the claimed invention.
Regarding Claim 8, Tichell Fortea does not teach: 
the end effector further comprises a sensor configured to obtain information pertaining to a position of the active side member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a processor in communication with the end effector configured to operate the end effector in order to reduce input required by an operator for a repetitive task thereby reducing the opportunity for human error in the operation of the end effector since the Examiner takes OFFICIAL NOTICE that processors for performing routing actions by grippers in the operation of a task to be completed by a gripper were well known in the art before the effective filing date of the claimed invention.
Regarding Claim 9, Tichell Fortea does not teach: 
the sensor is a mechanical limit switch that is configured to obtain information indicative of whether the active side member is in an open position or a closed position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a processor in communication with the end effector configured to operate the end effector in order to reduce input required by an operator for a repetitive task thereby reducing the opportunity for human error in the operation of the end effector since the Examiner takes OFFICIAL NOTICE that processors for performing routing actions by grippers in the operation of a task to be completed by a gripper were well known in the art before the effective filing date of the claimed invention.
Regarding Claim 10, Tichell Fortea does not teach: 
the sensor is a light sensor that is configured to is obtain information indicative of whether the active side member is in an open position or a closed position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a processor in communication with the end effector configured to operate the end effector in order to reduce input required by an operator for a repetitive task thereby reducing the opportunity for human error in the operation of the end effector since the Examiner takes OFFICIAL NOTICE that processors for performing routing actions by grippers in the operation of a task to be completed by a gripper were well known in the art before the effective filing date of the claimed invention.
Regarding Claim 11, Tichell Fortea does not teach: 
the light sensor is further configured to obtain information indicative of an extent to which the active side member is open.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a processor in communication with the end effector configured to operate the end effector in order to reduce input required by an operator for a repetitive task thereby reducing the opportunity for human error in the operation of the end effector since the Examiner takes OFFICIAL NOTICE that processors for performing routing actions by grippers in the operation of a task to be completed by a gripper were well known in the art before the effective filing date of the claimed invention.
Regarding Claim 13, Tichell Fortea does not teach: 
the end effector is controlled to pick an tray at least in part by using position control based on image data to move at least the passive side member of the end effector into a position adjacent to the first structure and to use force control to insert into the first structure the first protrusion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a processor in communication with the end effector configured to operate the end effector in order to reduce input required by an operator for a repetitive task thereby reducing the opportunity for human error in the operation of the end effector since the Examiner takes OFFICIAL NOTICE that processors for performing routing actions by grippers in the operation of a task to be completed by a gripper were well known in the art before the effective filing date of the claimed invention.
Regarding Claim 16, Tichell Fortea teaches: 
the passive side member comprises a guide structure comprising a profile that guides a first object of the one or more objects to be grasped to a position at which the passive-side structure engages a hole, a recess, or a handle comprised in the first object (Fig. 1 & Fig. 2 & Fig. 3 & Fig. 5 & Fig. 8) [0019 & 0039] [tapered profile of active side structure and tapered complementary profile of the recess].
Tichell Fortea does not teach:
the guide structure further comprises one or more sensors configured to obtain information indicating a position of the passive side member relative to the first object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a processor in communication with the end effector configured to operate the end effector in order to reduce input required by an operator for a repetitive task thereby reducing the opportunity for human error in the operation of the end effector since the Examiner takes OFFICIAL NOTICE that processors for performing routing actions by grippers in the operation of a task to be completed by a gripper were well known in the art before the effective filing date of the claimed invention.
Regarding Claim 17, Tichell Fortea does not teach: 
the one or more sensors comprise:
a first sensor that obtains information indicative of when the first object is in a position at which the end effector is controlled to engage the passive-side structure with a hole, a recess, or a handle comprised in the first object; and
a second sensor that obtains information indicative of when the first object is in a position at which the passive-side structure is engaged with a hole, a recess, or a handle comprised in the first object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a processor in communication with the end effector configured to operate the end effector in order to reduce input required by an operator for a repetitive task thereby reducing the opportunity for human error in the operation of the end effector since the Examiner takes OFFICIAL NOTICE that processors for performing routing actions by grippers in the operation of a task to be completed by a gripper were well known in the art before the effective filing date of the claimed invention.
Regarding Claim 18, Tichell Fortea teaches: 
the active side member is movable with respect to the lateral member;
the active side member is configured to move between an open position and a closed position via robotic control.
Tichell Fortea does not teach:
the end effector comprises a stopper that prevents the active side member from moving past a closed position at which the active side member is positioned 90 degrees relative to the lateral member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a processor in communication with the end effector configured to operate the end effector in order to reduce input required by an operator for a repetitive task thereby reducing the opportunity for human error in the operation of the end effector since the Examiner takes OFFICIAL NOTICE that processors for performing routing actions by grippers in the operation of a task to be completed by a gripper were well known in the art before the effective filing date of the claimed invention.
Regarding Claim 19, Tichell Fortea teaches: 
An autonomous tray handling robotic system comprising the robotic end effector of claim 1, wherein the system further comprises:
a control system (50) for controlling the robot system [0029 & 0032 & 0039 & 0041 & 0043] having processor capable of receiving outputs from sensors [0032];
the processor configured to control operation of the robot, each configured to grasp, move, and place one or more objects at a time, according to a plan, to iteratively pick objects from source stacks of objects and assemble the set of output stacks, including by building each output stack by successively placing on the output stack objects picked from one or more corresponding source stacks; wherein: each of the robots comprises a robotic arm and the end effector configured to grasp, move, and place one or more objects without assistance from another robot [0001 & 0002 & 0004 & 0005 & 0006 & 0007 & 0008 & 0011 & 0022 & 0024 & 0029 & 0043 & 0044].
Tichell Fortea does not teach: 
an autonomous tray handling robotic system comprising the robotic end effector of claim 1, wherein the system further comprises:
a memory configured to store data indicating a set of output stacks to be assembled, each output stack including an associated set of objects; and
the processor coupled to the memory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a memory configured to store data indicating a set of output stacks to be assembled, each output stack including an associated set of objects with a processor coupled to the memory in order to provide the processor with the necessary data to facilitate operation of the robotic system since the Examiner takes OFFICIAL NOTICE that processors for performing routing actions by robotic systems in the operation of a task to be completed by robotic system having a memory configured to store the data necessary for operation of the system were well known in the art before the effective filing date of the claimed invention.
Response to Arguments
Applicant's arguments filed 2022/11/30 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 1, especially as it relates to the limitation of “the passive side member comprises a passive-side structure that is configured to be inserted into the first recess”:
Titchell Fortea discloses: the passive side member comprises a passive-side structure that is configured to be inserted into the first recess (Fig. 1 & Fig. 2 & Fig. 3 & Fig. 5 & Fig. 8) [0019 & 0039];
Regarding Applicant’s argument of the Examiner’s rejection of Claim 1, especially as it relates to the limitation of “the active side member comprises an active-side structure that is configured to be inserted into the second recess”:
Titchell Fortea discloses: the active side member comprises an active-side structure that is configured to be inserted into the second recess (Fig. 1 & Fig. 2 & Fig. 3 & Fig. 5 & Fig. 8) [0019 & 0039]
Regarding Applicant’s argument of the Examiner’s rejection of Claim 1, especially as it relates to the limitation of “the second profile of the active-side structure has a steeper curvature than the first profile of the passive-side structure”:
Titchell Fortea discloses: the second profile of the active-side structure has a steeper curvature than the first profile of the passive-side structure (Fig. 1 & Fig. 2 & Fig. 3 & Fig. 5 & Fig. 8) [0019 & 0039].  It is clear from Fig. 1 that the second profile of the active-side structure has a significantly smaller radius between the three points defining the ends and bend of the active-side structure and the three points defining the ends and bend of the passive-side structure.
Examiner’s assertion of OFFICIAL NOTICE as it relates to “the active side member comprises one or more sensors that are used to detect whether the active-side structure is engaged with a hole, a recess, or a handle comprised in the object” is taken to be admitted prior art due to the Applicant's failure to traverse the Examiner's assertion of OFFICIAL NOTICE.
Examiner’s assertion of OFFICIAL NOTICE as it relates to “a processor in communication with the end effector is configured to operate the end effector” is taken to be admitted prior art due to the Applicant's failure to traverse the Examiner's assertion of OFFICIAL NOTICE.
Examiner’s assertion of OFFICIAL NOTICE as it relates to “the end effector further comprises a sensor configured to obtain information pertaining to a position of the active side member” is taken to be admitted prior art due to the Applicant's failure to traverse the Examiner's assertion of OFFICIAL NOTICE.
Examiner’s assertion of OFFICIAL NOTICE as it relates to “the sensor is a mechanical limit switch that is configured to obtain information indicative of whether the active side member is in an open position or a closed position.” is taken to be admitted prior art due to the Applicant's failure to traverse the Examiner's assertion of OFFICIAL NOTICE.
Examiner’s assertion of OFFICIAL NOTICE as it relates to “the sensor is a light sensor that is configured to is obtain information indicative of whether the active side member is in an open position or a closed position” is taken to be admitted prior art due to the Applicant's failure to traverse the Examiner's assertion of OFFICIAL NOTICE.
Examiner’s assertion of OFFICIAL NOTICE as it relates to “the light sensor is further configured to obtain information indicative of an extent to which the active side member is open” is taken to be admitted prior art due to the Applicant's failure to traverse the Examiner's assertion of OFFICIAL NOTICE.
Examiner’s assertion of OFFICIAL NOTICE as it relates to “the end effector is controlled to pick an tray at least in part by using position control based on image data to move at least the passive side member of the end effector into a position adjacent to the first structure and to use force control to insert into the first structure the first protrusion” is taken to be admitted prior art due to the Applicant's failure to traverse the Examiner's assertion of OFFICIAL NOTICE.
Examiner’s assertion of OFFICIAL NOTICE as it relates to “the guide structure further comprises one or more sensors configured to obtain information indicating a position of the passive side member relative to the first object” is taken to be admitted prior art due to the Applicant's failure to traverse the Examiner's assertion of OFFICIAL NOTICE.
Examiner’s assertion of OFFICIAL NOTICE as it relates to “the one or more sensors comprise: a first sensor that obtains information indicative of when the first object is in a position at which the end effector is controlled to engage the passive-side structure with a hole, a recess, or a handle comprised in the first object; and a second sensor that obtains information indicative of when the first object is in a position at which the passive-side structure is engaged with a hole, a recess, or a handle comprised in the first object“ is taken to be admitted prior art due to the Applicant's failure to traverse the Examiner's assertion of OFFICIAL NOTICE.
Examiner’s assertion of OFFICIAL NOTICE as it relates to “the end effector comprises a stopper that prevents the active side member from moving past a closed position at which the active side member is positioned 90 degrees relative to the lateral member” is taken to be admitted prior art due to the Applicant's failure to traverse the Examiner's assertion of OFFICIAL NOTICE.
Examiner’s assertion of OFFICIAL NOTICE as it relates to “an autonomous tray handling robotic system comprising the robotic end effector of claim 1, wherein the system further comprises: a memory configured to store data indicating a set of output stacks to be assembled, each output stack including an associated set of objects; and the processor coupled to the memory” is taken to be admitted prior art due to the Applicant's failure to traverse the Examiner's assertion of OFFICIAL NOTICE.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                       
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652